Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00342-CV

                                  LONE STAR NATIONAL BANK,
                                           Appellant

                                                   v.

                    TEXAS CERTIFIED DEVELOPMENT COMPANY, INC.,
                                      Appellee

                      From the 111th Judicial District Court, Webb County, Texas
                                Trial Court No. 2011-CVF-001535D2
                            Honorable Monica Z. Notzon, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 27, 2013

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal, stating that the parties have resolved all

issues in dispute between them. The motion further requests expedited issuance of the mandate

and states that appellee does not oppose the request. We grant the motion. See TEX. R. APP. P.

18.1(c), 42.1(a)(1).

           Appellant’s motion does not disclose an agreement of the parties regarding the assessment

of costs. Accordingly, we order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).
                                                                             04-13-00342-CV


      We dismiss the appeal and the clerk of this court is ordered to immediately issue the

mandate.



                                            PER CURIAM




                                            2